United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, OAK STREET POST
OFFICE, Kissimmee, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0002
Issued: June 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 1, 2016 appellant, through her representative, filed a timely appeal from a
September 21, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify a September 2, 2010
loss of wage-earning capacity determination.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal appellant’s representative asserts that the loss of wage-earning capacity
determination was improper because it was issued immediately after appellant’s return to work
on June 7, 2010, was informal, and, therefore, violated section 2.814.7.c of OWCP’s procedures.
Appellant’s representative further asserts that appellant became totally disabled on
April 11, 2011 when she was hit by a car leaving her rehabilitation position. Failing to consider
this was in violation of section 2.814.10 of OWCP procedures.
FACTUAL HISTORY
On October 25, 2008 appellant, then a 55-year-old temporary letter carrier, filed a
traumatic injury claim (Form CA-1) alleging that she injured her low back that day while moving
a tray of mail. She stopped work and did not return. On November 28, 2008 OWCP accepted
sprain of back, lumbar region. Appellant received wage-loss compensation and was placed on
the periodic compensation rolls.
In November 2008 appellant moved from Florida to New York City. On November 9,
2008 Dr. Robert A. Marini, Board-certified in physical medicine, rehabilitation and pain
medicine, began a regimen of pain management. He described physical examination findings
and diagnosed lumbosacral back pain with sciatica. A March 10, 2009 lumbar spine magnetic
resonance imaging (MRI) scan demonstrated disc bulges at L1-2 through L4-5 and a herniated
disc at L5-S1.
In May 2009 OWCP referred appellant to Dr. Stanley Soren, a Board-certified orthopedic
surgeon, for a second-opinion evaluation to determine appellant’s work capacity. In a May 29,
2009 report, Dr. Soren noted MRI scan findings, described his physical examination, and advised
that March 19, 2009 electromyogram and nerve conduction studies (EMG/NCS) showed right
L4-5 lumbar radiculopathy. He diagnosed acute lumbosacral sprain, L4-S1 herniated disc, and
right L4-5 lumbar radiculopathy. Dr. Soren concluded that, although appellant could not return
to letter carrier duties, she could perform full-time light-duty work. Based on his report, OWCP
expanded the additional conditions to include herniated disc at L5-S1 and lumbar radiculopathy
at L4-5.
Dr. Marini and his associate Dr. Felix A. Almentero, also a Board-certified physiatrist,
provided pain management on a regular basis. They noted that appellant was not working.
OWCP found a conflict in medical evidence between the opinions of appellant’s treating
physicians Drs. Marini and Almentero and OWCP’s referral physician Dr. Soren, regarding
appellant’s employment-related diagnoses and work ability. It referred appellant to Dr. Martin
Barschi, a Board-certified orthopedic surgeon, for an impartial medical evaluation. In reports
dated September 9 and November 2, 2009, Dr. Barschi opined that appellant had sustained right
lumbosacral radiculopathy on October 25, 2008 and a herniated disc. He advised that she was
capable of working in a modified-duty capacity.
Appellant was terminated by the employing establishment effective September 26, 2009.
OWCP referred her to vocational rehabilitation in January 2010. A vocational rehabilitation
specialist conducted an evaluation and identified the positions of receptionist, hospital admitting

2

clerk, and bookkeeper as within appellant’s capabilities and available in the local labor market.
Appellant began a job search.
In April 2010 OWCP referred appellant to Dr. Robert J. Orlandi, a Board-certified
orthopedist, for a second-opinion evaluation and an updated work capacity evaluation. In a
May 3, 2010 report, Dr. Orlandi discussed his review of the record and provided physical
examination findings. He diagnosed lumbar strain, resolved, superimposed on degenerative disc
disease with an unrelated right L5-S1 disc herniation. Dr. Orlandi advised that appellant could
work without restrictions.
By letter dated May 25, 2010, Mclean Heights Medical Professionals informed the
vocational rehabilitation specialist that it would like to hire appellant as a receptionist/clerk, to
begin June 1, 2010. OWCP entered into an assisted reemployment agreement with the medical
group on June 1, 2010. Appellant began work with the medical group on June 7, 2010.
In correspondence dated August 2, 2010, OWCP informed appellant that, based on her
actual earnings, it had adjusted her compensation to reflect 85 percent wage-earning capacity.
In a September 2, 2010 decision, OWCP found that appellant’s actual full-time earnings
as a receptionist with Mclean Heights Medical Professionals, effective June 7, 2010, fairly and
reasonably represented her wage-earning capacity. It reduced her compensation effective June 7,
2010 to reflect an 85 percent wage-earning capacity. Appellant’s wage-loss compensation was
reduced to $56.37 per week.
Dr. Marini and Dr. Almentero provided continued pain management. On August 26,
2010 Dr. Marini noted that appellant had returned to work.
In an April 19, 2011 statement, the employing establishment noted that appellant had
been hit by a motor vehicle. An April 18, 2011 report from Markiel Sionov, a physician
assistant, advised that appellant had been seen that day and was totally disabled for three weeks
due to a left ankle fracture.
Appellant telephoned OWCP on July 22, 2011 relating that she had been hurt on the job
on April 11, 2011. She was advised that, as she had a new employer, she should proceed under
that employing establishment’s policies.
In an August 2, 2011 report, Dr. Marini noted that appellant had not worked since
April 11, 2011 when she was hit as a pedestrian by a motor vehicle. Examination findings
included decreased lumbar range of motion, normal straight-leg testing, and 5/5 strength in the
legs. Dr. Marini diagnosed lumbosacral root lesions, displacement of lumbar intervertebral disc
without myelopathy, and myalgia and unspecified myositis. He and Dr. Almentero submitted
monthly reports thereafter. They described similar findings and reiterated diagnoses. Additional
diagnoses included lumbar radicular syndrome, chronic lumbar radiculopathy, and bilateral
myofascial pain. On July 30, 2013 Dr. Almentero advised that appellant was totally disabled and

3

could not lift more than 10 pounds, could walk short distances and one flight of stairs, and was
independent with self-care. Drs. Marini and Almentero continued pain management.3
On May 8, 2015 appellant, through her representative, requested modification of the
September 10, 2010 loss of wage-earning capacity determination. He maintained that the
decision was erroneous because it was made immediately upon her return to work on June 7,
2010 and was an informal determination, both of which were inconsistent with OWCP
procedures. Appellant’s representative indicated that appellant was claiming compensation for
total disability as of April 11, 2011 when she was hit by a car as she was walking to her vehicle
after leaving her rehabilitation job and that she was found totally disabled by the Social Security
Administration (SSA). He attached a New York State Department of Motor Vehicles police
accident report dated April 11, 2011 which indicated that appellant was struck in a crosswalk in
Yonkers, New York. SSA correspondence dated April 24, 2013 indicated that she would receive
SSA disability beginning in October 2011. In an April 21, 2015 letter, the Practice Manager at
Mclean Heights Medical Professionals advised that appellant’s employment was terminated after
her accident on April 11, 2011. The representative also attached copies of OWCP procedures.
Dr. Almentero and Dr. Marini continued pain management. In June 1 to September 16,
2015 reports, the physicians noted appellant’s complaints of low back pain, described their
treatment history and her examination findings, including diffuse tenderness of paraspinal
muscle and decreased trunk mobility with a negative straight leg raising. In each report they
reiterated appellant’s diagnoses and advised that she was totally disabled. Dr. Almentero and
Dr. Marini also noted that she could lift no more than 10 pounds, could walk short distances and
one flight of stairs, and was independent in self-care. In a September 16, 2015 attending
physician’s report (Form CA-20), Dr. Marini noted a history that appellant had injured her back
while working as a mail carrier. He diagnosed lumbar radiculopathy and noted by checking a
box indicating that the condition was employment related and that she was unable to work.
Dr. Marini also submitted a work capacity evaluation (Form 5c) that day, in which he also
diagnosed chronic lumbar radicular syndrome, reiterated that appellant was totally disabled, and
provided restrictions of no reaching above shoulder, twisting, bending, stooping, or operating a
motor vehicle at work. He indicated that she could sit no more than two hours daily, and walk,
stand, and reach for one hour.
OWCP informed appellant and her representative, by letters dated December 30, 2015, of
the evidence needed to establish modification of the September 2, 2010 loss of wage-earning
capacity determination.
In a February 12, 2016 letter, the Practice Manager at Mclean Heights Medical
Professionals indicated that appellant had worked at Mclean Heights Medical Professionals from
June 7, 2010 through April 11, 2011 when she was forced to take time off following an accident.
She stated that, because appellant’s physicians were not able to provide an estimated return to
work date, she was terminated on October 28, 2011.

3

An October 1, 2012 EMG/NCS study demonstrated right L4-5 lumbar nerve root dysfunction. December 11,
2012 and July 3, 2014 MRI scans of the lumbar spine demonstrated similar findings to the March 10, 2009 study.

4

In monthly reports dated January 12 through July 28, 2016, Drs. Marini and Almentero
described their pain management treatments. On a form report dated February 9, 2016,
Dr. Marini advised that appellant was not even capable of sedentary work.
By decision dated September 21, 2016, OWCP denied modification of the September 2,
2010 loss of wage-earning capacity determination. It found that appellant had submitted
insufficient evidence to establish that the September 2, 2010 rating was in error or to establish a
material change in the accepted conditions, noting that an intervening injury caused her work
stoppage.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the loss of wage-earning capacity determination
and it remains undisturbed until properly modified.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless it meets the requirements for modification.5 OWCP
procedures at section 2.1501 contain provisions regarding the modification of a formal loss of
wage-earning capacity.6 The relevant part provides that a formal loss of wage-earning capacity
will be modified when: (1) the original rating was in error; (2) the claimant’s medical condition
has materially changed; or (3) the claimant has been vocationally rehabilitated.7
The burden of proof is on the party attempting to show a modification of the loss of
wage-earning capacity determination.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to modify the
September 2, 2010 loss of wage-earning capacity determination. In the September 2, 2010
decision, OWCP found that her actual earnings in private employment as a receptionist, effective
June 7, 2010, fairly and reasonably represented her wage-earning capacity and reduced her
compensation to $56.37 per week. In May 2015 appellant, through her representative, requested
total disability compensation beginning April 11, 2011 after she was hit by a car after leaving her
private employment.

4

Katherine T. Kreger, 55 ECAB 633 (2004).

5

Sue A. Sedgwick, 45 ECAB 211 (1993).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
7

Id. at § 2.1501.3(a).

8

Jennifer Atkerson, 55 ECAB 317 (2004).

5

As a formal loss of wage-earning capacity determination was in effect at the time of the
claimed total disability, appellant must show a basis for modification of that decision to be
entitled to wage-loss compensation. She did not allege that she was retrained or otherwise
vocationally rehabilitated.
Furthermore, the evidence does not establish a material change in her employmentrelated condition. The accepted conditions in this case are sprain of back, lumbar region, lumbar
herniated disc at L5-S1, and lumbar radiculopathy, caused by an October 25, 2008 employment
injury. Appellant is now claiming total disability beginning April 11, 2011, the date she was
struck by a car on the street outside her private employment. The Board finds that the medical
evidence submitted is insufficient to establish that her worsening low-back condition after that
date were due to the October 25, 2008 employment injury, especially in light of the intervening
injury on April 11, 2011.9
The question is whether appellant’s injury and disability on or after April 11, 2011 was
the direct and natural progression of her accepted conditions or whether it was instead triggered
by an intervening factor, the April 11, 2011 accident, arising independently of her federal
employment.10 The record contains no medical evidence describing the injuries appellant
sustained on April 11, 2011. The brief report rendered by a physician assistant on April 18, 2011
does not constitute probative medical evidence as a physician assistant is not a physician as
defined by FECA.11 The project manager at appellant’s private employment indicated that as of
October 28, 2011 appellant could not return to work due to its effects. Dr. Marini, who had been
treating appellant since shortly after the October 28, 2008 employment injury did not submit
reports between March 24 and August 2, 2011. In the latter report, he merely mentioned that
appellant had not worked since April 11, 2011 when she was hit as a pedestrian.
Moreover, neither Dr. Marini nor Dr. Almentero provided a reasoned explanation as to
how appellant’s accepted conditions worsened such that she was unable to perform the duties of
the job in which her loss of wage-earning capacity determination was based. On July 30, 2013
Dr. Almentero additionally diagnosed myofascial pain and, for the first time, advised that she
was totally disabled. Myofascial pain has not been accepted as employment related and,
although Dr. Marini indicated on February 9, 2016 that appellant was not even capable of
sedentary work, in none of their reports did either physician exhibit knowledge of the modified
job duties she was performing in her modified receptionist position, any injuries she sustained on
April 11, 2011, or explain how the October 28, 2010 employment injury caused her current
condition.
Thus, the Board finds that appellant has failed to submit sufficient medical evidence to
establish a material change in the nature and extent of her injury-related conditions and,

9

See S.M., 58 ECAB 166 (2006).

10

Id.

11

E.K., Docket No. 09-1827 (issued April 21, 2010) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA).

6

therefore, she has failed to meet her burden of proof to modify the September 10, 2010 loss of
wage-earning capacity determination.12
The Board notes that OWCP procedures for determining wage earning capacity
(referenced by appellant’s representative) were superseded in June 2013 by Chapter 2.815,
Determining Wage-Earning Capacity Based on Actual Earnings.13 These procedures provide
that, upon notice that an injured employee has returned to work, if the employee has been
receiving compensation on the periodic rolls, without a formal loss of wage-earning capacity
determination, OWCP should delete the payment record as soon as possible to avoid an
overpayment.14 If the injured employee is entitled to compensation for partial wage loss after the
return to work, OWCP should use the Shadrick formula and, if the earnings are fixed, periodic
compensation could be authorized.15 Section 2.815.4 provides that where residuals of the
accepted injury prohibit the employee from returning to the work held at the time of injury or
from earning equivalent wages, but do not render her totally disabled for all gainful employment,
the employee is considered partially disabled and is entitled to compensation for loss of wageearning capacity, based on the employee’s actual wages if they fairly and reasonably represent
the employee’s wage-earning capacity.16 If the employee returned to work outside federal
employment, and is reemployed through vocational rehabilitation, OWCP may generally
presume that the earnings fairly and reasonable represent wage-earning capacity.17 When
OWCP has determined that the injured employee’s actual earnings fairly and reasonably
represent the wage-earning capacity, it should proceed with the issuance of a formal loss of
wage-earning capacity decision once the employee has worked in the position for 60 days with
no further work stoppage due to the accepted conditions.18
The facts of this case indicate that, following a determination that appellant was
medically able to return to modified duty, she was referred to vocational rehabilitation. During
the vocational rehabilitation process she obtained a position as receptionist with Mclean Heights
Medical Professionals and began work there on June 7, 2010.
As required under section 2.815.3 of
was reducing her compensation based on her
almost three months after her return to work
earning capacity determination, finding that

its procedures, OWCP informed appellant that it
return to work earnings.19 On September 2, 2010
on June 7, 2010, it issued a formal loss of wageher work as a receptionist fairly and reasonably

12

See T.M., Docket No. 08-975 (issued February 6, 2009).

13

Supra note 6 Determining Wage-Earning Capacity Based on Actual Earnings at Chapter 2.815 (June 2013).

14

Id. at Chapter 2.815.3.

15

Id. at Chapter 2.815.3b. The Shadrick formula is found in section 2.815.4b of OWCP procedures. See also
Albert C. Shadrick, 5 ECAB 376 (1943).
16

Id. at Chapter 2.815.4a.

17

Id. at Chapter 2.815.5d.

18

Id. at Chapter 2.815.5e(1) and Chapter 2.815.6a.

19

Supra note 10.

7

represented her wage-earning capacity and reduced her compensation to $56.37 per week
effective the date of her employment, June 7, 2010. Appellant continued to work at her private
employment at McLean Heights Medical Professionals until April 11, 2011 when she was struck
by a car in a crosswalk while walking to her car after work.
As the record supports that OWCP followed proper procedures, the Board finds that the
September 2, 2010 loss of wage-earning capacity determination was proper.20
As to the representative’s reliance on the SSA disability determinations/decisions by
other administrative agencies, as to whether an employee is disabled, are not binding on OWCP
or the Board with respect to whether the individual is disabled under FECA.21
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that a
September 2, 2010 loss of wage-earning capacity determination should be modified.

20

See A.D., Docket No. 14-0253 (issued June 6, 2015).

21

Daniel F. O’Donnell, Jr., Docket No. 04-1545 (issued January 12, 2005).

8

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

